Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Election/Restrictions
Applicant’s election without traverse of claims 1-31 in the reply filed on 08/31/2022 is acknowledged.
Claim32-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et , US 10115709 B1 in view of Li et al, US 20220102333 A1.
Pertaining to claim1, Sasaki teaches ( see fig.8A, 10A, 35) a memory device ( see col.1, lines 12-22) comprising:
Die [12b]; and
a number of conductive lines[34A-B/15A-B] arranged above the number of memory cells[12B], the number of conductive lines extending from substantially a first side of the memory device to substantially a second side of the memory device, each of the number of conductive lines electrically coupled to:
a respective bond pad[37a-b] positioned at or near the first side, the bond pads[37a-b] configured to receive power;
a respective first probe pad[35a] positioned at or near the first side, the first probe pads[35a] configured to electrically couple to a probe; and
a respective second probe pad[35b] positioned at or near the second side ( see fig.8A.
Sasaki did not explicitly teach that the memory device 12B has a number of memory cells. However, Li teaches about a stack die similar to that of Sasaki with one of the die comprising a number of memory cells ( see claim 7 and 20). In view of Li, it would have been obvious to one of ordinary skill in the art to have the die 12b of Sasaki be a memory device with a number of memory cells in order to have a stack of  DRAM dies for example.
Pertaining to claim2, Sasaki teaches ( see fig.10) The memory device of claim 1, wherein the memory device includes bond pads[37] only at or near the first side ( see fig10 with no bond pad on the side where element 35 a is located).
Pertaining to claim3, Sasaki in view of Li teaches ( see fig.10) The memory device of claim 1, wherein the memory device ( see para col.1, lines 12-22) could  comprises a one-channel memory device with bond pads positioned only at or near the first side of the memory device ( see fig10 with no bond pad on the side where element 35 a is located).
Pertaining to claim4, Sasaki teaches ( see fig.8A)The memory device of claim 1, wherein each of the bond pads[37a-b], the first probe pads[35a], and the second probe pads[35b] are arranged in the same level as the number of conductive lines.
Pertaining to claim5, Sasaki teaches ( see fig.8A, 10) The memory device of claim 1, wherein the number of conductive lines are arranged in a single metal layer( see RDL with bonding pad on die 12B foe example) of the memory device.
Pertaining to claim6, Sasaki teaches ( see fig.8A, 10) The memory device of claim 5, wherein the single metal layer is an uppermost metal layer of one or more redistribution layers[RDL for fig8A) of the memory device.
Pertaining to claim7, Sasaki teaches ( see fig.35) The memory device of claim 1, wherein the number of conductive lines are arranged in a metal layer, and wherein at least two of the number of conductive lines ( see conductive line attached to pad 92 and 90)  are electrically coupled together at or near the second side ( near pad 88  and  94) in the metal layer.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lovett et al, US 20080031067 A1 in view Sasaki et , US 10115709 B1.
Pertaining to claim10, Lovett teaches ( see fig.1 and 6 for example) A system, comprising: at least one input device[552]; at least one output device[554]; at least one processor device[202] operably coupled to the input device[552] and the output device[554]; and at least one memory device[204] operably coupled to the at least one processor device[202], the at least one memory device[204] comprising:
a number of memory cells[see para 0017);
 but is silent about a first side;
a second side opposite the first side; and
a metal layer arranged above the number of memory cells, the metal layer comprising a
number of metal lines extending from substantially the first side to substantially the
second side, the number of metal lines configured to provide power to the number of memory cells, each of the number of metal lines electrically coupled to:
a respective bond pad positioned at or near the first side and in the metal layer, the bond pads adapted to receive power for the number of memory cells;
a respective first probe pad positioned at or near the first side and in the metal layer, the first probe pads adapted to provide for electrical coupling to a probe for testing of the number of memory cells; and
a respective second probe pad positioned at or near the second side and in the metal layer, the second probe pads adapted to provide for electrical coupling to the probe
however, in the same field of endeavor , Sakaki teaches Die [12b] that can be a memory ( see col.1, lines 12-22); and
a number of conductive lines[34A-B/15A-B] arranged above the number of die [12B], the number of conductive lines extending from substantially a first side of the memory device to substantially a second side of the memory device, each of the number of conductive lines electrically coupled to:
a respective bond pad[37a-b] positioned at or near the first side, the bond pads[37a-b] configured to receive power;
a respective first probe pad[35a] positioned at or near the first side, the first probe pads[35a] adapted to provide for electrical coupling to a probe for testing of the number of memory cells; and
a respective second probe pad[35b] positioned at or near the second side ( see fig.8A.), the second probe pads adapted to provide for electrical coupling to the probe,
 In view of Sasaki, it would have been obvious to one of ordinary skill in the art to have the structure of the  memory die 12b of Sasaki be incorporated in the  memory device  of Lovett  with a number of memory cells in order to have a  DRAM dies for example for improving the DRAM which need to be refreshed from time-to-time to restore leaking charge and thus maintain a logic state therein .
Pertaining to claim11, Lovett in view  Sasaki teaches the memory device of claim 1, wherein Sasaki teaches ( see fig.8A, 10A) wherein the memory device includes bond pads[37] only at or near the first side ( see fig10 with no bond pad on the side where element 35 a is located). In view of Sasaki, it would have been obvious to one of ordinary skill in the art to have the bond pad  structure of the  memory die 12b of Sasaki be incorporated in the  memory device  of Lovett  with a number of memory cells in order to have a  DRAM dies for example for improving the DRAM which need to be refreshed from time-to-time to restore leaking charge and thus maintain a logic state therein .
Pertaining to claim12, Lovett in view of Sasaki teaches the system of claim 10, wherein the at least one memory device[204] comprises at least one one-channel memory device with bond pads positioned only at or near the first side of the at least one memory device ( see fig10  of Sasaki with no bond pad on the side where element 35 a is located).
Pertaining to claim13, Lovett in view  Sasaki teaches The system of claim 10, wherein Sasaki teaches ( see fig.8A, 10A )wherein the metal layer[RDL with bonding pad] is an uppermost metal layer of one or more redistribution layers of the at least one memory device). In view of Sasaki, it would have been obvious to one of ordinary skill in the art to have the RDL  structure of the  memory die 12b of Sasaki be incorporated in the  memory device  of Lovett  with a number of memory cells in order to have a  DRAM dies for example for improving the DRAM which need to be refreshed from time-to-time to restore leaking charge and thus maintain a logic state therein.
Pertaining to claim14, Lovett in view  Sasaki teaches ( see fig.35) the memory device of claim 1, wherein  Sakaki teaches wherein at least two of the number of conductive lines ( see conductive line attached to pad 92 and 90)  are electrically coupled together at or near the second side ( near pad 88  and  94) in the metal layer. In view of Sasaki, it would have been obvious to one of ordinary skill in the art to have the bond pad  structure of the  memory die 12b of Sasaki be incorporated in the  memory device  of Lovett  with a number of memory cells in order to have a  DRAM dies for example for improving the DRAM which need to be refreshed from time-to-time to restore leaking charge and thus maintain a logic state therein .


Allowable Subject Matter
Claim17-31 allowed.
Claim8-9,15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819